          Case 3:16-cv-00236-WHO Document 559 Filed 04/22/19 Page 1 of 7



 1   AMY L. BOMSE (No. 218669)                       BETH H. PARKER (No. 104773)
     SHARON D. MAYO (No. 150469)                     PLANNED PARENTHOOD NORTHERN
 2   ARNOLD & PORTER KAYE SCHOLER LLP                CALIFORNIA
     Three Embarcadero Center, 10th Floor            2185 Pacheco Street
 3   San Francisco, California 94111-4024            Concord, California 94520
     Telephone:    (415) 471-3100                    Telephone:    (415) 531-1791
 4   Facsimile:    (415) 471-3400                    Email: beth.parker@ppnorcal.org
     Email: amy.bomse@aporter.com
 5            sharon.mayo@aporter.com                HELENE T. KRASNOFF
                                                     (admitted pro hac vice)
 6   DIANA STERK (admitted pro hac vice)             PLANNED PARENTHOOD FEDERATION OF
     ARNOLD & PORTER KAYE SCHOLER LLP                AMERICA
 7   250 West 55th Street                            1110 Vermont Avenue, NW, Suite 300
     New York, NY 10019-9710                         Washington, DC 20005-6300
 8   Telephone:    (212) 836-8000                    Telephone:     (202) 973-4800
     Email: diana.sterk@arnoldporter.com             Email: helene.krasnoff@ppfa.org
 9
     Attorneys for Plaintiffs
10
11                                 UNITED STATES DISTRICT COURT

12                                NORTHERN DISTRICT OF CALIFORNIA

13                                    SAN FRANCISCO DIVISION

14   PLANNED PARENTHOOD FEDERATION                  Case No. 3:16-cv-00236-WHO
     OF AMERICA, INC., et al.,
15                                                  PLAINTIFFS’ MOTION FOR SANCTIONS
                    Plaintiffs,
16
            v.
17
     CENTER FOR MEDICAL PROGRESS,
18   et al.,
19                  Defendants.
20

21
22

23

24

25
26

27

28



                                     PLAINTIFFS’ MOTION FOR SANCTIONS
          Case 3:16-cv-00236-WHO Document 559 Filed 04/22/19 Page 2 of 7



 1          Plaintiffs file this motion for sanctions under Federal Rule of Civil Procedure 37 because of

 2   Defendants’ flagrant violation of the Protective Order in this case by disclosing a transcript

 3   designated “Highly Confidential - Attorneys’ Eyes Only” (“AEO”) to their expert without first
 4   requesting permission, as required by the Order. Defendants’ expert incorporated this highly

 5   confidential information into his expert report, which Defendants then shared with Defendant David

 6   Daleiden in further violation of the Order. Based on these and other similar violations, Plaintiffs

 7   request that the Court (1) exclude the expert report, or alternatively, strike portions of the report that
 8   cite or rely on the transcript; (2) hold Defendants in contempt; and (3) order monetary sanctions.

 9                                         STATEMENT OF FACTS

10          On August 31, 2016, this Court entered a Protective Order, which allows the parties to
11   designate documents as AEO where disclosure “is likely to cause a substantial risk of serious

12   injury.” Dkt. 117, §2.6. The AEO provisions of the Protective Order are intended to preclude the

13   named Defendants from reviewing materials designated as AEO to protect Plaintiffs and their

14   employees from the risk of serious injury that could be caused by disclosure. Under the Protective
15   Order, a party wishing to disclose AEO documents to their experts:

16          [F]irst must make a written request to the Designating Party that (1) identifies the
            specific “HIGHLY CONFIDENTIAL — ATTORNEYS’ EYES ONLY”
17          information that the Receiving Party seeks to disclose to the Expert; (2) sets forth
            the full name of the Expert and the city and state of his or her primary residence,
18
            (3) attaches the Expert’s fully executed Expert/Consultant Acknowledgment of
19          Confidentiality and Agreement to Be Bound by Protective Order (attached hereto
            as Exhibit A-2); and (4) attaches a copy of the Expert’s current resume . . . .
20
     Id. §8.6(b). The Receiving Party is only permitted to disclose the AEO documents if it does not
21
     receive a written objection within seven days of the request. Id. §8.6(c).
22
            Despite these procedures, Defendants’ counsel provided multiple experts with multiple
23
     documents designated as AEO (the “Disclosed Documents”) without seeking permission, or
24
     providing any of the information required under § 8.6(b). One of these Disclosed Documents--a
25
     transcript of testimony of Dr. Deborah Nucatola, a Planned Parenthood employee, before the United
26
     States House Select Investigative Panel (“Nucatola Transcript”)--was produced by non-party
27
     Nucatola as AEO (subject to the Protective Order in this case) only after she was compelled to do so
28
     in a separate proceeding. Exhibit B. The court warned Defendants to be careful with the transcript.

                                                       -1-
                                        PLAINTIFFS’ MOTION FOR SANCTIONS
          Case 3:16-cv-00236-WHO Document 559 Filed 04/22/19 Page 3 of 7



 1   Exhibit C.

 2          Defendants admitted their violations of the Protective Order in an email to Plaintiffs and Dr.

 3   Nucatola’s counsel. Exhibit A. They admitted they gave their expert, Dr. Forrest Smith, the
 4   Nucatola Transcript, which he incorporated into his report, and conceded that he relied on and

 5   quoted extensively from it. See Exhibit A; Bomse Decl. ¶13. To compound their first violation,

 6   Defendants also admitted that they had then given Mr. Daleiden a copy of Dr. Smith’s report.1

 7   Exhibit A.
 8          This is not the first time Defendants disclosed protected information in violation of a court

 9   order. In direct violation of an injunction ordered by this Court, Mr. Daleiden and his criminal

10   counsel obtained copies of enjoined recordings, posted YouTube links to some or all of those
11   recordings, and published names of recorded individuals. See NAF Dkt. 409. This Court found Mr.

12   Daleiden in civil contempt for “violating the clear mandate” of the injunction multiple times and

13   imposed sanctions.2 NAF Dkt. 482 at 21-23; NAF Dkt. 495. Defendants’ disregard of this court’s

14   orders has impacted the safety of Plaintiffs’ current and former employees.
15                                               ARGUMENT

16                    THIS COURT SHOULD IMPOSE SANCTIONS FOR
                   DEFENDANTS’ VIOLATION OF THE PROTECTIVE ORDER
17
            Defendants’ admitted blatant violations of the Protective Order warrant sanctions to
18
     adequately protect Plaintiffs, Plaintiffs’ employees, and the non-party witnesses in this case, as well
19
     as the integrity of this Court’s orders. Federal Rule of Civil Procedure 37(b) authorizes sanctions
20
     for failure to comply with discovery orders, including protective orders. See, e.g., Westinghouse
21
     Elec. Corp. v. Newman & Holtzinger, P.C., 992 F.2d 932, 935 (9th Cir. 1993) (“‘Rule 37(b)(2)
22
     should provide comprehensively for enforcement of all [discovery] orders,’ including Rule 26(c)
23

24
     1
       Defendants did not disclose in their email regarding the Nucatola Transcript that they had
25   provided other AEO documents to their experts without requesting permission. Only after an email
     from Plaintiffs asking about other AEO disclosures to experts did Defendants admit that they had
26   provided additional AEO documents to experts Dr. Smith and Mr. Zimmer. Exhibit D.
     2
       Defendant Daleiden continues to publicize the cases against him, including discussing upcoming
27   depositions of Planned Parenthood witnesses, which increases the risk of disclosure of this AEO
     information. See Decl. of Amy Bomse ISO Motion for Sanctions (“Bomse Decl.”) ¶15.
28


                                                      -2-
                                       PLAINTIFFS’ MOTION FOR SANCTIONS
          Case 3:16-cv-00236-WHO Document 559 Filed 04/22/19 Page 4 of 7



 1   protective orders.”)(citations omitted); Falstaff Brewing Corp. v. Miller Brewing Co., 702 F.2d 770,

 2   784 (9th Cir. 1983) (upholding sanctions under Rule 37(b) for violation of protective order).

 3          Defendants’ counsel do not dispute that they provided AEO documents to their experts
 4   without seeking permission--a clear violation of § 8.6(b) and (c) of the Protective Order. Nor do

 5   they dispute that they then provided the expert reports incorporating those AEO documents to the

 6   Defendants--a clear violation of § 8.3. The entirety of the Nucatola Transcript was designated as

 7   AEO, and had been the subject of much contention between Defendants and Dr. Nucatola.
 8   Defendants never disputed this designation and acknowledge that the transcript and other Disclosed

 9   Documents were so designated.3 Exhibit A. Defendants’ only excuse is that they thought having

10   their experts sign the Protective Order (without notifying or providing those signed pages to
11   Plaintiffs) was “sufficient.” Exhibit D. But sanctions for violating discovery orders are permissible

12   “regardless of the reasons” for the violations. Life Techs. Corp. v. Biosearch Techs., Inc., No. C-12-

13   00852 WHA JCS, 2012 WL 1600393, at *10 (N.D. Cal. May 7, 2012).

14          Given the harassment and threats Plaintiffs and their employees have already suffered, the
15   disclosure of this protected material presents significant risk and prejudice to Dr. Nucatola and

16   Plaintiffs. Defendants’ response to their violation—including compounding it by circulating the

17   expert report and their failure to adequately respond to Dr. Nucatola’s counsel’s questions
18   concerning the violation—and their pattern of patent disregard for this Court’s orders, shows that

19   Defendants do not take their court-ordered obligations seriously and sanctions are warranted.

20   I.     THE COURT SHOULD DISQUALIFY DR. SMITH AND EXCLUDE HIS
            EXPERT REPORT
21
            Because Defendants’ disclosure prejudiced Plaintiffs and Dr. Nucatola, and the Nucatola
22
     Transcript is integral to Dr. Smith’s conclusions, Dr. Smith should be disqualified and his expert
23
     report should be excluded.
24
            Rule 37 allows courts to preclude a violating party “from introducing designated matters
25
26   3
      Defendants conduct cannot be “excused by either claiming after the fact that the information was
     improperly designated or by instructing [Defendants] to destroy all the copies of the reports he
27   possessed.” Spin Master, Ltd. v. Zobmondo Entm't, LLC, No. CV063459ABCPLAX, 2012 WL
     12882012, at *4 (C.D. Cal. Feb. 13, 2012).
28


                                                      -3-
                                      PLAINTIFFS’ MOTION FOR SANCTIONS
          Case 3:16-cv-00236-WHO Document 559 Filed 04/22/19 Page 5 of 7



 1   into evidence,” Fed. R. Civ. Proc. 37(b)(2)(A)(ii), including expert reports and testimony, when

 2   prejudice is shown. See, e.g., Life Techs. Corp., 2012 WL 1600393 at *11 (barring expert who

 3   improperly received confidential information from testifying about related subjects); Spin Master,
 4   2012 WL 12882012, at *4 (striking portions of expert report based on disclosure of confidential

 5   documents). Courts have found that a party’s failure to give notice of disclosure of confidential

 6   documents, in and of itself, may prejudice the opposing party. See In re Incretin Mimetics Prod.

 7   Liab. Litig., No. 13MD2452 AJB MDD, 2015 WL 1499167, at *10 (S.D. Cal. Apr. 1, 2015)
 8   (disqualifying expert for failure to provide notice of disclosure of confidential documents).

 9          The harm to Defendants occurred when Plaintiffs failed to give notice as
            contemplated by the protective order. If notice had been given to Defendants, the
10          issue of whether [Plaintiffs’ expert] was a competitor [under the protective order]
            could have been addressed proactively, thereby preventing improper disclosure.
11
            Plaintiffs deprived Defendants of this opportunity by not giving notice.
12
     Id. at 10. In Allergan, Inc. v. Sandoz Inc., No. 2:09-CV-182, 2011 WL 2563238, at *1 (E.D. Tex.
13
     June 28, 2011), a case which this Court cited approvingly in Life Technologies Corp., the receiving
14
     party failed to provide notice, as required by a protective order, before disclosing confidential
15
     information to their expert. Concluding that “condoning” the violation “would undermine the
16
     Court’s integrity and ability to enforce its own rules,” the court found extreme prejudice and struck
17
     the expert report in its entirety, in addition to ordering other limitations on the receiving party’s
18
     experts. Id. at *2–3.
19
            Defendants’ failure to follow the ordered procedures prejudiced Plaintiffs and Dr. Nucatola.
20
     Their violations of § 8.6 deprived Plaintiffs and Dr. Nucatola from refusing permission to provide
21
     the Disclosed Documents to experts, vetting the background of experts prior to potentially granting
22
     permission, or granting limited permission. Defendants’ failure to provide notice similarly deprived
23
     Plaintiffs and Dr. Nucatola of the ability to put adequate safeguards in place to ensure the
24
     transcript’s confidentiality as a condition of granting permission. Defendants’ failure to request
25
     permission directly resulted in the exact situation that § 8.6(b) contemplated--putting AEO
26
     information into the hands of individuals who should not be seeing them. Had Defendants followed
27
     the proper procedures, Plaintiffs and Dr. Nucatola would have made sure the Disclosed Documents
28
     were closely monitored. And if they had followed the procedures, it is unlikely that Defendants

                                                       -4-
                                        PLAINTIFFS’ MOTION FOR SANCTIONS
           Case 3:16-cv-00236-WHO Document 559 Filed 04/22/19 Page 6 of 7



 1   would have been in a position to violate the Protective Order even further by providing the named

 2   Defendants with expert reports containing AEO information within the Disclosed Documents.

 3          Striking Dr. Smith’s report is warranted because he heavily cites and relies on the
 4   improperly disclosed Nucatola Transcript. He cites Dr. Nucatola’s testimony on 16 of the 27 pages

 5   in the report’s “Analysis and Opinions” section and explicitly quotes her testimony at least 22

 6   times. Bomse Decl. ¶13. It is vital to three of his four opinions. If the Court does not exclude his

 7   report completely, it should, at minimum, exclude these three opinions.
 8   II.    THE COURT SHOULD IMPOSE ADDITIONAL SANCTIONS

 9          Defendants’ clear violations of the Protective Order also warrant that the Court hold them in

10   contempt and issue monetary sanctions, including attorneys’ fees for Plaintiffs and Dr. Nucatola’s
11   attorneys. A court can hold the violator of a protective order in contempt where the violation is

12   “beyond substantial compliance” and “not based on a good faith and reasonable interpretation of the

13   [order]” and can also impose monetary sanctions, including attorney’s fees, against the violator. See

14   Wolfard Glassblowing Co. v. Vanbragt, 118 F.3d 1320, 1322 (9th Cir.1997); Harmston v. City &
15   Cty. of San Francisco, No. C 07-01186SI, 2007 WL 3306526, at *3, *7 (N.D. Cal. Nov. 6, 2007)

16   (holding violators of protective order in contempt and ordering sanctions of reasonable expenses,

17   including attorney’s fees); United States v. Nat’l Med. Enters., Inc., 792 F.2d 906, 911 (9th Cir.
18   1986) (upholding district court’s order of $3,000 in sanctions for protective order violation).

19   Defendants are clearly not in “substantial compliance.” Their violation is compounded because this

20   is not the first time they have violated this Court’s orders. Defendants were on notice of the

21   importance of adequately protecting AEO information through the many motions and arguments on
22   the Protective Order. Yet without any adequate explanation, they failed to do so.

23                                             CONCLUSION

24          For all of the foregoing reasons, Plaintiffs respectfully request that the Court (1) exclude Dr.
25   Smith’s expert report in its entirety or, in the alternative, exclude all portions of Dr. Smith’s report
26   that rely on or cite to Dr. Nucatola’s testimony; (2) hold Defendants’ counsel held in contempt; and
27   (3) award monetary sanctions for Defendants’ violation of the Protective Order.
28


                                                       -5-
                                        PLAINTIFFS’ MOTION FOR SANCTIONS
          Case 3:16-cv-00236-WHO Document 559 Filed 04/22/19 Page 7 of 7



 1   Dated: April 22, 2019              Respectfully submitted,

 2                                      ARNOLD & PORTER KAYE SCHOLER LLP
 3
                                        By:   /s/ Amy L. Bomse
 4                                            Amy L. Bomse
 5                                            Attorneys for Plaintiffs

 6

 7
 8

 9

10
11

12

13

14
15

16

17
18

19

20

21
22

23

24

25
26

27

28


                                              -6-
                               PLAINTIFFS’ MOTION FOR SANCTIONS
